PELHAM, J.
There is no merit in the appellee’s motion to dismiss the appeal, nor do we deem it necessary to enter into a discussion of the grounds assigned. They are manifestly not well taken.
The appellee filed a petition in the city court of Birmingham for a common-law writ of certiorari to quash and hold for naught a judgment theretofore rendered against him in the inferior court of Birmingham. The petition alleges that the summons issued out of the inferior court on January 14, 1907, was executed by personal service on the petitioner (appellee) on the 16th day of January, 1907, and was returnable on the 18th day of January, 1907; that on the last-mentioned date the case was continued by an order of the court without petitioner’s knowledge or consent until the next day, January 19, 1907, when judgment by default was rendered against petitioner. The fact that the statute requires the summons to be served three days before the return day thereof (Local Acts Ala. 1903, p. 379 et seq.; Code, § 4647), and there were only two in this instance, shows a defective service; biit this irregularity in the process, or in the time or manner of its service, does not render the judgment void and subject to collateral attack in a proceeding of the nature prosecuted *368by the petitioner to secure an annulment of the judgment rendered against him by the inferior court. The judgment by default was not entered until January 19th, three days after the personal service of the process ' on the defendant, computing the time as provided by statute. — Code, § 11.
There is an obvious distinction between a want of service and the case of irregular or defective process. In the latter case the court has such control over the person from the time of the service that all subsequent proceedings, however erroneous, are not void, and the defendant must take advantage of the irregularity in the court where the action is pending. — -Black on Judgments, § 224. Where there has been personal service and the court has jurisdiction over the subject-matter, jurisdiction of the person attaches, and the judgment is not void and vulnerable to a collateral attack, because of some irregularity in the service, or because the notice given to the defendant is shorter than the notice prescribed by law. — 17 Am. & Eng. Ency. Law (2d Ed.) 1068; 23 Cyc. 694, and cases cited in note 44; 1 Freeman on Judgments (4th Ed.) 213, § 126; Ballinger v. Tarbell, 16 Iowa, 491, 85 Am. Dec. 527; Ex parte Howard-Harrison Iron Co., 119 Ala. 484, 24 South. 516, 72 Am. St. Rep. 928.
The petition also alleges as a ground for annulling the judgment of the inferior court that the face of the complaint filed in that court shows that the judgment rendered by default against the petitioner was on an account shown not to be due at the time the judgment was rendered. A copy of the complaint is attached as an exhibit to the petition, and the suit is shown to be on an account for $12, alleged to have been made by the defendant on the 16th day of April, 1906, and payable on the 16th day of May, 1907. The judgment was *369rendered on January 19, 1907, lor “the sum of $12 and court cost.” It is not reasonable to believe that an account for so small an amount made on the 16th of April, 1906, would not be due and payable until May 16, 1907, more than a year thereafter. The designation of the year 1907 as it appears in the complaint might well be considered as a self-correcting clerical error, and that the year intended to be designated was 1906, the same year in which the account was made. But, however that may be, the fact that the obligation sued upon was not due would make the judgment erroneous or irregular, but not void. The court had jurisdiction over both the parties and the subject-matter, and this error set up in the petition as having been committed in the exercise of that jurisdiction would not render the proceedings or judgment of the court void and subject to collateral inquiry in a proceeding of the nature attempted, although it might be ground for abating the suit or reversing the judgment for error on appeal. — 1 Freeman on Judgments (4th Ed.) §§ 135, 135a; Rockwell v. Jones, 21 Ill. 279, 285; Robertson v. Huffman, 92 Ind. 247, 251.
The petition sets up nothing showing the judgment of the inferior court to be void, and contains nothing authorizing the city court to quash and hold for naught the judgment, regular on its face, of the former court. It follows that the judgment of the city court appealed from, granting the prayer of the petitioner (appellee) and holding for naught the judgment of the inferior court of Birmingham, must be reversed and set aside, and a judgment is here entered dismissing said petition.
Reversed and rendered.